ORDER

PER CURIAM:
AND NOW, this 16th day of August, 1995, Edward Raymond Kohout having been suspended from the practice of law in the State of West Virginia for a period of two years by Order of the Supreme Court of Appeals of West Virginia filed April 14, 1995; the said Edward Raymond Kohout having been directed on June 19, 1995, to inform this Court of any claim he has that the imposition of discipline in this Commonwealth pursuant to Rule 216(a) and (c)(4), Pa.R.D.E., would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Edward Raymond Kohout is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation.
ZAPPALA and CAPPY, JJ., dissent.